EXHIBIT 10.2

 

RADIAN GROUP INC.

 

PERFORMANCE SHARE PLAN

 

1. Purpose. The purpose of the Radian Group Inc. Performance Share Plan (the
“Plan”) is to enhance the long-term stockholder value of Radian Group Inc. (the
“Company”) by reinforcing the incentives of the Company’s key employees to
achieve the Company’s long-term performance goals; to link a significant portion
of a participant’s compensation to the achievement by the Company of such
performance goals and to the value of the Company’s Common Stock, par value
$0.001 per share (the “Common Stock”); and to attract and motivate key employees
and to encourage their continued employment on a competitive basis. The purposes
of the Plan are to be achieved by the grant of Performance Share Awards, as
defined below.

 

2. Eligibility and Participation. Key employees of the Company who, through
their position or performance, can have a significant, positive impact on the
Company’s financial results, shall be eligible to participate in the Plan. The
Compensation and Human Resources Committee of the Company’s Board of Directors
(the “Committee”) shall select the recipients of Performance Share Awards (the
“Participants”). Newly-hired and newly-promoted employees may be selected as
Participants subject to the provisions of Section 3(d)(ii), if applicable.

 

3. Performance Share Awards.

 

  (a) Performance Share Award Defined. A “Performance Share Award” is a right to
receive shares of Common Stock, or a payment of the value thereof in cash,
contingent on the achievement of certain performance goals of the Company
specified by the Committee. A Performance Share Award shall be subject to such
conditions, restrictions and contingencies as the Committee shall determine.

 

  (b) Combined Award Under Stock Plan. Each Performance Share Award shall be
deemed to be a combined award under the Plan and under the Company’s Equity
Compensation Plan, as amended, or under any successor to such plan (the “Stock
Plan”). Any shares of Common Stock to be issued pursuant to a Performance Share
Award shall be issued under and pursuant to the Stock Plan, and shall be subject
to the terms and conditions of the Stock Plan and of any grant agreement issued
thereunder.

 

  (c) Award Term. Performance Share Awards will be measured over such period of
time as shall be established by the Committee (the “Award Term”). Unless the
Committee determines otherwise, the Award Term shall be a period of three
consecutive fiscal years of the Company. Award Terms may be of varying and
overlapping durations. Performance Share Awards shall be subject to forfeiture
until the conclusion of the Award Term except as may otherwise be provided in
Section 3(f) below.



--------------------------------------------------------------------------------

  (d) Section 162(m) Conditions. Performance Share Awards may be designated as
“performance-based compensation” as that term is used in Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

  (i) Performance Goals. The performance goal criteria (“Performance Goals”)
that may be used by the Committee in granting Performance Share Awards shall
include one or more of the following, as selected by the Committee:

 

  •   growth in earnings per share;

  •   growth in adjusted book value; and

  •   return on equity.

 

The Performance Goals may be measured with respect to the Company alone on an
absolute basis, on a relative or comparative basis with such peer companies or
index as the Committee may select, or in such combination thereof as may be
determined by the Committee. Performance Goals may be based on the performance
of the Company as a whole, or on the performance of a specified business unit or
subsidiary. Performance Goals may be established on a cumulative basis, in the
alternative, or in the form of a matrix combining various Performance Goals and
weighting them in any manner that the Committee may determine.

 

  (ii) Establishment of Performance Goals. Performance Share Awards designated
as “performance-based compensation” for purposes of Section 162(m) of the Code
shall be granted, and Performance Goals shall be established, by the Committee
in writing not later than 90 days after the commencement of the period of
service to which the Performance Goals relate, or by such other date as may be
required under Section 162(m) of the Code, provided that the outcome is
substantially uncertain at the time the Committee establishes the Performance
Goals. Following the establishment of the Performance Goals, the Committee shall
advise each Participant, through the issuance of a “Grant Letter” under the
Stock Plan, as to the target award and specific Performance Goals applicable to
his or her Performance Share Award, and the method or formula for determining
the payouts correlating to a range of performance results over the Award Term.

 

  (iii) Section 162(m) Maximum Award Limit. With respect to a Performance Share
Award that is designated as “performance-based compensation” for purposes of
Section 162(m) of the Code, the maximum number of shares of Common Stock that
may be issued under the award shall be set at the time the Committee grants the
award and establishes Performance Goals

 

2



--------------------------------------------------------------------------------

under the award. Notwithstanding any other provision of this Plan, the maximum
payout under any Performance Share Award may not exceed 250,000 shares of Common
Stock, or its equivalent dollar value, as of the end of the Award Term, subject
to adjustment as provided in Section 4 and under the Stock Plan.

 

  (iv) Certification by Committee. Before any payment in shares of Common Stock
or cash is made under a Performance Share Award to any Participant who is a
person referred to in Section 162(m) of the Code, the Committee must certify in
writing that the Performance Goals and any other material terms established with
respect to such Performance Share Award have been achieved. To the extent
necessary with respect to any fiscal year or Award Term, in order to avoid any
undue windfall or hardship due to external causes, the Committee may make the
determination as to whether a specific Performance Goal has been achieved
without regard to the effect of any change in accounting standards, any
acquisition or disposition by the Company not planned for at the time the
Performance Goals were established or any other extraordinary, unusual or
non-recurring event or item that would otherwise impact the Company’s reported
financial performance. With respect to any Participant who is a person referred
to in Section 162(m) of the Code, the Committee shall have the discretion to
decrease an award payout under a Performance Share Award for circumstances that
the Committee deems warranted, but may not under any circumstances increase such
amount.

 

  (e) Settlement of Awards. Upon the conclusion of the Award Term of a
Performance Share Award, the Company’s determination of the amount of the
payout, if any, to which the Participant is entitled, and the certification by
the Committee, if applicable, as provided in Section 3(d)(iv) above, the
Participant may direct the form of settlement of the Performance Share Award, by
written notice to the Company, as follows. With respect to any Participant who
is then in compliance with all of the Company’s stock ownership guidelines,
resolutions and requirements applicable to such Participant (the “Ownership
Guidelines”), such Participant may elect to receive payout of the Performance
Share Award in shares of Common Stock issued under and pursuant to Section 9 of
the Stock Plan, in cash based on the fair market value of the Common Stock on
the last trading day prior to the settlement date, or in any combination of
Common Stock and cash. With respect to any Participant not then in compliance
with the Ownership Guidelines, the Performance Share Award shall be settled in
shares of Common Stock, at a minimum, to the extent necessary to bring such
Participant into compliance therewith. Notwithstanding the foregoing, the
Committee shall have the right (i) to disapprove a Participant’s election to
receive such settlement in whole or in part in cash, and to require that shares
of Common Stock be delivered in lieu of cash, or (ii) to require that settlement
be made in cash if the Company does not

 

3



--------------------------------------------------------------------------------

or may not in the future have sufficient shares authorized or reserved for
issuance. If shares of Common Stock are to be issued upon settlement, cash shall
be delivered in lieu of any fractional share.

 

  (f) Termination of Employment, Change of Control and Other Circumstances.
Notwithstanding anything to the contrary in the Stock Plan:

 

  (i) Death or Disability. If a Participant’s employment with the Company
terminates as a result of such Participant’s death or disability, any
outstanding Performance Share Awards shall remain in force, and such Participant
(or his or her estate, representatives, heirs or beneficiaries, as applicable,
in the case of death) shall be entitled to any payout that thereafter becomes
due under such outstanding Performance Share Awards, at the same time, and to
the same extent, as though such Participant had remained employed by the Company
through the conclusion of the Award Term. For purposes of the Plan, “disability”
shall mean a physical or mental impairment of sufficient severity that the
Participant is both eligible for and in receipt of benefits under the applicable
long-term disability program maintained by the Company.

 

  (ii) Retirement. If a Plan Participant’s employment with the Company
terminates by reason of such Participant’s retirement prior to the end of an
Award Term, but after the conclusion of not less than 33% of the Award Term, of
any outstanding Performance Share Award, then such Performance Share Award shall
remain in force, and such Participant shall be entitled to any payout that
thereafter becomes due under such Performance Share Award, at the same time, and
to the same extent, as though such Participant had remained employed by the
Company throughout the Award Term. For purposes of the Plan, “retirement” shall
mean Participant’s retirement as defined under the applicable pension plan
maintained by the Company.

 

  (iii) Other Termination. In the event that a Participant’s employment with the
Company terminates other than by reason of death, disability or retirement as
provided in Sections 3(f)(i) and (ii) above, then all outstanding Performance
Share Awards in such Participant’s name as to which the Award Term has not yet
expired shall be deemed forfeited, shall automatically be canceled and shall
have no further force or effect.

 

  (iv) Change of Control. Notwithstanding the provisions of Sections 3(c) and
(d), in the event of a “Change of Control” of the Company as defined in Section
11 of the Stock Plan, or any successor definition, prior to the end of an Award
Term, but after the conclusion of not less than 33% of the Award Term, of any
outstanding Performance Share Award, then the Performance Goals applicable to
such Performance Share Award shall be deemed to have been satisfied as of the
date of such Change in Control at

 

4



--------------------------------------------------------------------------------

100% of the target level, and such Participant shall be entitled to the
corresponding payment under such Performance Share Award as of such date.

 

  (g) Dividends and Voting. A Participant shall have no rights as a stockholder
with respect to Performance Share Awards, including with respect to dividends
and voting, unless and until shares of Common Stock are issued in settlement of
the award.

 

  (h) Non-transferability. Neither Performance Share Awards, nor any interest
therein, nor any shares of Common Stock or cash to be issued thereunder, may be
anticipated, alienated, encumbered, sold, pledged, assigned, transferred or
subjected to any charge or legal process, other than by will or the laws of
descent and distribution, so long as the shares of Common Stock or cash have not
been distributed in accordance with the Plan and the Stock Plan, and any such
sale, pledge, assignment or other attempted transfer shall be null and void. A
Participant may receive payment under a Performance Share Award only while an
employee of the Company and only if continuously employed from the date the
award was granted, except as may otherwise be provided in Section 3(f) above.

 

4. Adjustment of Shares Subject to Awards. In the event of a corporate
transaction involving the Company, the Common Stock or the Company’s corporate
or capital structure, including but not limited to any recapitalization,
reorganization, merger, consolidation, stock dividend, stock split, combination
or exchange of shares, or any other change in capital structure made without
receipt of consideration, the benefits or potential benefits of the Performance
Share Awards shall be preserved by appropriate adjustment of such awards by the
Committee pursuant to Section 3(b) of the Stock Plan, or any successor
provision.

 

5. Administration. The Plan shall be administered by the Committee. The
Committee shall have the authority to administer the Plan; establish policies
under the Plan; amend the Plan, subject to the provisions of Section 8;
interpret provisions of the Plan; select Participants; establish Performance
Goals; make Performance Share Awards; or terminate the Plan, in its sole
discretion. The Committee may delegate administrative duties and all decisions
not required to be exercised by it under Section 162(m) of the Code or Section
16 of the Exchange Act, as it solely determines, including to Company officers.
All decisions of the Committee shall be final and binding upon all parties
including the Company, its stockholders and Participants.

 

6. Tax Withholding. The Company shall have the right to deduct from any
settlement made under the Plan or to require the Participant to pay the amount
of any federal, state or local taxes of any kind required by law to be withheld
with respect to the grant, vesting, payment or settlement of an award under this
Plan, or to take such other action as may be necessary in the opinion of the
Company to satisfy all

 

5



--------------------------------------------------------------------------------

obligations for the payment of such taxes. If Common Stock is withheld or
surrendered to satisfy tax withholding, such stock shall be valued at its fair
market value as of the date it is withheld or surrendered. The Company may also
deduct from any award settlement any other amounts due the Company by the
Participant.

 

7. Governing Law. The Plan, agreements entered into under the Plan and
Performance Share Awards shall be construed, administered and governed in all
respects under and by the applicable laws of the State of Delaware, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation to the substantive law of another jurisdiction.

 

8. Plan Amendment and Termination. The Committee may, in its sole discretion,
amend, suspend or terminate the Plan at any time, with or without advance notice
to Participants, provided that no amendment to the Plan shall be effective that
would increase the maximum award that may be granted under Section 3(d)(iii) to
a Participant who is a person referred to in Section 162(m) of the Code; that
would change the Performance Goal criteria applicable to a Participant who is a
person referred to in Section 162(m) of the Code for payment of awards as set
forth in Section 3(d)(i); or that would modify the requirements as to
eligibility for participation under Section 2, unless the stockholders of the
Company shall have approved such change in accordance with the requirements of
Section 162(m) of the Code. No amendment, modification or termination of the
Plan may adversely affect in a material manner any right of any Participant with
respect to any Performance Share Award theretofore granted without such
participant’s written consent.

 

9. General Provisions.

 

  (a) Certain Definitions. As used in this Plan, the term “Company” refers to
Radian Group Inc. and its consolidated subsidiaries as a whole.

 

  (b) No Right to Awards or Continued Employment. Neither the establishment of
the Plan nor the provision for or payment of any amounts hereunder nor any
action of the Company, the Board of Directors of the Company or the Committee in
respect of the Plan shall be held or construed to confer upon any person any
legal right to receive, or any interest in, an award or any other benefit under
the Plan, or any legal right to continued employment with the Company.

 

  (c) No Funding of Plan. The Company shall not be required to fund or otherwise
segregate any Common Stock, cash or any other assets which may at any time be
delivered to Participants under the Plan. The Plan shall constitute an
“unfunded” plan of the Company. The Company shall not, by any provisions of the
Plan, be deemed to be a trustee of any property, and any rights of any
Participant or former Participant shall be no greater than those of a general
unsecured creditor or shareholder of the Company, as the case may be.

 

6



--------------------------------------------------------------------------------

  (d) Non-Exclusivity. The Plan does not limit the authority of the Company, the
Board of Directors of the Company or the Committee to grant awards or authorize
any other compensation to any person under any other plan or program, including,
without limitation, the issuance of stock options or any other awards under the
Stock Plan.

 

  (e) Severability. If any provision of the Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect and shall be
applied as though the unenforceable provision were not contained in the Plan.

 

10. Effective Date of the Plan and Amendments; Term. The Plan first became
effective upon its adoption by the Board of Directors of the Company on February
8, 2005, for Award Terms commencing on January 1, 2005. Any amendment to the
Plan shall be effective on the date established by the Committee, subject to
stockholder approval, if required under the provisions of Section 8. The Plan
shall expire on December 31, 2009, unless sooner terminated or extended pursuant
to the provisions hereof; provided, however, that such expiration shall not
affect the administration of any Performance Share Awards then outstanding.

 

* * *

 

7